NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNNY R. ANDOE,                                No. 19-35082

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00395-BLW

 v.
                                                MEMORANDUM*
JOE BIDEN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Johnny R. Andoe, an Idaho state prisoner, appeals pro se from the district

court’s judgment dismissing his action brought under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), challenging

the constitutionality of various federal and state laws. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Hamilton v. Brown, 630 F.3d 889, 892

(9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152
F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Andoe’s action because Andoe failed

to allege facts sufficient to state any plausible claim. See Hebbe v. Pliler, 627 F.3d
338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); Morgan v. United States, 323 F.3d 776, 780 (9th Cir. 2003) (to

state a Bivens claim for relief, a plaintiff must plausibly allege that the defendants,

while acting under color of federal law, deprived the plaintiff of a federal

constitutional right); see, e.g., District of Columbia v. Heller, 554 U.S. 570, 626

(2008) (“[N]othing in our opinion should be taken to cast doubt on longstanding

prohibitions on the possession of firearms by felons . . . .”); United States v.

Vongxay, 594 F.3d 1111, 1115 (9th Cir. 2010) (“[F]elons are categorically

different from the individuals who have a fundamental right to bear arms [under

the Second Amendment]”.).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                            2                                      19-35082
All pending motions are denied.

AFFIRMED.




                                  3   19-35082